              Case 3:18-cv-05267-RBL Document 91 Filed 09/16/19 Page 1 of 3




 1                                                                      The Honorable Ronald B. Leighton
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8   ANDRE THOMPSON, a single man; and
     BRYSON CHAPLIN, a single man,                                No. 3:18-cv-05267-RBL
 9
                                              Plaintiffs,         DECLARATION OF ANDREW
10
                                                                  COOLEY IN SUPPORT OF
                v.                                                MEMORANDUM AND MOTION
11
     CITY OF OLYMPIA, a municipal                                 REGARDING CONTROL OF
12   corporation and local government entity;                     GALLERY
     and RYAN DONALD and "JANE DOE"
13   DONALD, individually and the marital
     community comprised thereof,                                 Noted: Friday, September 20, 2019
14
                                            Defendants.
15

16              I, Andrew G. Cooley, declare as follows:
17              1.            I am a U.S. Citizen over the age of 18 and am competent to testify to the
18   matters stated herein. I am one of the attorneys for the Defendants in this matter.
19              2.            It has come to my attention that the mother of the Plaintiffs, Crystal Chaplin,
20   has galvanized her Facebook community through a series of posts and made her sons’ trial
21   a Facebook “event.” True and correct copies of the posts regarding the trial are attached
22   hereto as Exhibit A.
23              3.            As part of these posts, Ms. Chaplin calls the police “the real gang members.”
24   As of this date, 124 individuals have responded that they are interested in attending the
25   trial. Id.
26

27   DECLARATION OF ANDREW COOLEY IN SUPPORT                             KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     OF MEMORANDUM AND MOTION REGARDING                                                 ATTORNEYS AT LAW
     CONTROL OF GALLERY - 1                                                       801 SECOND AVENUE, SUITE 1210
                                                                                   SEATTLE, WASHINGTON 98104
     3:18-cv-05267-RBL                                                                 PHONE: (206) 623-8861
                                                                                        FAX: (206) 223-9423
     1002-00881/458137.docx
              Case 3:18-cv-05267-RBL Document 91 Filed 09/16/19 Page 2 of 3




 1              4.            Further, Ms. Chaplin made a shirt for her “BF” Lisa Ganser, in which

 2   Ms. Chaplin described Defendant Officer Ryan Donald as a “trigger happy person and a

 3   DANGEROUS MURDERER NARCISSISTIC PSYCHOPATH who should not be a kop.”

 4   A true and correct copy of this post is attached as Exhibit B.

 5              5.            Additionally, she called Defendant Donald a “piss ant of a man” (Exhibit C)

 6   and an “Evil Terrorist (Exhibit D). She also posted: “the f***ing cops can watch my page

 7   all they want, just remember you narcissistic psychopaths we are also watching you too. I

 8   SEE YOU.” Exhibit E.

 9              6.            Although Ms. Chaplin asks her Facebook community to be respectful, and

10   not wear certain clothing and exhibit certain behaviors if they attend this trial, I am not

11   confident that this advice will be followed. I personally sat through some of the criminal

12   trial of the Plaintiffs and observed just the opposite. Individuals appeared wearing the color

13   purple in a show of solidarity with the Plaintiffs, including Mr. Chaplin’s counsel, who

14   wore a purple suit some days. Additionally, supporters of the Plaintiffs wrote messages

15   such as “Free Bryson and Andre” in sidewalk chalk in front of the courthouse. Ms. Ganser

16   took pictures ostensibly of herself yet had jurors’ faces in the background and published the

17   photographs of these jurors on the internet. It was apparent to me that the Plaintiffs were

18   engaged in tactics that were intended to influence and intimidate the jury in the criminal

19   case.

20              I declare under the penalty of the perjury laws of the state of Washington that the

21              foregoing is true and correct.

22
                DATED this 16th day of September, 2019, at Seattle, Washington.
23

24
                                                           /s/ Andrew Cooley
25                                                         Andrew Cooley, WSBA #15189
26

27   DECLARATION OF ANDREW COOLEY IN SUPPORT                           KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     OF MEMORANDUM AND MOTION REGARDING                                               ATTORNEYS AT LAW
     CONTROL OF GALLERY - 2                                                     801 SECOND AVENUE, SUITE 1210
                                                                                 SEATTLE, WASHINGTON 98104
     3:18-cv-05267-RBL                                                               PHONE: (206) 623-8861
                                                                                      FAX: (206) 223-9423
     1002-00881/458137.docx
              Case 3:18-cv-05267-RBL Document 91 Filed 09/16/19 Page 3 of 3



                                      CERTIFICATE OF SERVICE
 1
                I hereby certify that on September 16, 2019, I electronically filed the foregoing with
 2
     the Clerk of the Court using the CM/ECF system which will send notification of such filing
 3
     to the following:
 4

 5              Attorneys for Plaintiffs
 6
                Monte Bersante, WSBA #17083
 7              Brian M. King, WSBA #29197
                Davies Pearson PC
 8              920 Fawcett
                PO Box 1657
 9              Tacoma, WA 98401-1657
10              Email: mbersante@dpearson.com
                       bking@dpearson.com
11                     mlucente@dpearson.com

12
                Attorneys for
13

14              Sunni Y. Ko, WSBA #20425
                The Law Office of Sunni Ko
15              1105 Tacoma Ave S
                Tacoma, WA 98402-2031
16              Email: ko@sunnikolaw.com
17
     DATED: September 16, 2019
18

19
                                                      /s/ Andrew Cooley
20                                                    Andrew Cooley, WSBA #15189
21                                                    Attorney for Defendants
                                                      801 Second Avenue, Suite 1210
22                                                    Seattle, WA 98104
                                                      Phone: (206) 623-8861
23                                                    Fax: (206) 223-9423
                                                      Email: acooley@kbmlawyers.com
24

25

26

27   DECLARATION OF ANDREW COOLEY IN SUPPORT                       KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     OF MEMORANDUM AND MOTION REGARDING                                           ATTORNEYS AT LAW
     CONTROL OF GALLERY - 3                                                 801 SECOND AVENUE, SUITE 1210
                                                                             SEATTLE, WASHINGTON 98104
     3:18-cv-05267-RBL                                                           PHONE: (206) 623-8861
                                                                                  FAX: (206) 223-9423
     1002-00881/458137.docx
